In this case petition for rehearing has been filed in which the appellee appears to take issue with that part of the original opinion which holds:
"The order overruling the demurrer of Howell as Sheriff was error, as the Court had no jurisdiction to control the official acts of Howell as Sheriff of Putnam County within Putnam County."
Of course, it is apparent that the motion violates the rules in this regard, but we overlook that infirmity and suggest that the contention of counsel is not tenable. If the Sheriff of Putnam County has an execution in his hands for service that execution is controlled by the execution creditor and the Sheriff has no interest in the execution. Therefore, an injunction against the execution creditor proceeding to have levied his execution against any particular property would effectually preclude the levying of the execution. For this reason, there can be no possible basis for the assertion that the Sheriff of a County, or that sheriffs of many counties other than the one in which the suit is filed, is or are, necessary or proper parties to the suit, or that it is necessary for the extra-territorial jurisdiction of the court to be extended so as to reach such officers in order that the court may not be interfered with and the status of the property involved changed pendente lite.
Therefore, the petition for rehearing should be denied. It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur. *Page 417